                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRANDON HARVEY,                                    Case No. 18-cv-02835-WHO
                                                        Plaintiff,                          FINAL APPROVAL ORDER
                                   8
                                                 v.
                                   9                                                        Re: Dkt. Nos. 84, 85, 86, 91, 92, 93, 104,
                                  10     MORGAN STANLEY SMITH BARNEY
                                         LLC,                                               105, 111
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before me is a proposed $10.2 million class action settlement between plaintiff Brandon

                                  14   Harvey and defendant Morgan Stanley Smith Barney LLC (“MSSB”) (Harvey and MSSB are

                                  15   collectively the “Parties”) to resolve allegations that MSSB routinely refused to cover work-

                                  16   related expenses for California Financial Advisors (“FAs”). The only two objectors to this

                                  17   settlement are plaintiffs in a similar suit filed in the Orange County Superior Court, Chen v.

                                  18   Morgan Stanley Smith Barney, Case No. 30-2014-00724866-CU-OE-CXC. Outten & Golden

                                  19   LLP, Haber Polk Kabat LLP, and Law Office of Laura Sullivan (“Chen counsel”) represent Tracy

                                  20   Chen and Matthew Lucadano (“Chen plaintiffs”) (Chen counsel and plaintiffs are collectively

                                  21   “Proposed Intervenors”). Proposed Intervenors were not able to bring their case to resolution after

                                  22   more than four years of litigating and now object to this settlement.

                                  23          I have provided Proposed Intervenors with ample ability to participate in this class

                                  24   settlement approval process and analyzed each of their various objections, including objections

                                  25   that were not properly briefed but argued at the final approval hearing. I agree that heightened

                                  26   scrutiny applies, and I have applied it here. I overrule every other objection. This settlement is

                                  27   fair, adequate, and reasonable. I award attorneys’ fees, costs and service awards to both Harvey

                                  28   and the Proposed Intervenors and find that Harvey deserves a greater portion for its success in
                                   1   reaching a settlement with MSSB. IT IS HEREBY ORDERED THAT: Harvey’s motion to strike

                                   2   Tracy Chen’s objections is DENIED [Dkt. No. 104]; the objections of Matthew Lucadano and

                                   3   Tracy Chen are OVERRULED [Dkt. Nos. 92, 93]; Harvey’s motion for final approval is

                                   4   GRANTED [Dkt. No. 105]; Harvey’s motion for attorneys’ fees, costs, and service awards is

                                   5   GRANTED in part [Dkt. No. 84]; Proposed Intervenors’ motion to intervene for purposes of

                                   6   seeking attorneys’ fees, costs and service awards is GRANTED [Dkt. No. 85]; Proposed

                                   7   Intervenors’ motion for attorneys’ fees, costs and service awards is GRANTED in part [Dkt. No.

                                   8   86]; and Proposed Intervenors’ motions to seal are GRANTED [Dkt. Nos. 91, 111].

                                   9   I.     HARVEY’S MOTION FOR FINAL APPROVAL OF SETTLEMENT

                                  10          In compliance with the Preliminary Approval Order, all 3,297 conditionally certified Class

                                  11   and Aggrieved Employees have been given adequate notice. There are no objections except for

                                  12   Chen (who is not a class member) and Lucadano. Only seven (7) Class Members, representing
Northern District of California
 United States District Court




                                  13   .002% of the class, opted out. See Plaintiff’s Motion for Final Approval of Class Action

                                  14   Settlement (“Final Approval Mot.”) [Dkt. No. 105] 1; Declaration of Zachary Cooley Re: Notice

                                  15   Procedures (“Cooley Decl.”) [Dkt. No. 105-2] ¶ 6. Lucadano did not opt-out. Cooley Decl. ¶ 6.

                                  16   No one other than counsel for the Parties and Proposed Intervenors appeared at the final approval

                                  17   hearing on February 5, 2020.

                                  18          Having considered the settlement, I GRANT final approval of the settlement and ORDER

                                  19   as follows:

                                  20          1.      I hereby enter Judgment and grant final approval of the Class and Aggrieved

                                  21   Employees Settlement and find that it is fair, reasonable, and adequate and satisfies the heightened

                                  22   standards for final approval of a pre-class certification settlement under federal law. The Parties

                                  23   shall fulfill the terms of the settlement. The classes covered by this Order are defined as follows:
                                                        Class Members: All individuals employed by MSSB within the State
                                  24                    of California from May 14, 2014, through the date of Preliminary
                                                        Approval, September 5, 2019, who worked as Financial Advisors
                                  25                    and/or Private Wealth Advisors.
                                  26                  Aggrieved Employees: All current and former Financial Advisors
                                                      who were employed by MSSB within the State of California at any
                                  27                  time during April 23, 2013 through the date of Preliminary Approval,
                                                      September 5, 2019.
                                  28
                                                                                         2
                                   1          2.      In return for a release of all claims that were asserted in the action, MSSB has

                                   2   agreed to create a non-reversionary $10,235,000 gross settlement fund consisting of $8,500,000 in

                                   3   cash, as well as $1,735,000 in future immediate payments of business expenses to pay categories

                                   4   of expenses for current California FAs that otherwise could have been submitted to the Alternative

                                   5   Flexible Grid (“AFG”) program.

                                   6          3.      Of the $10,235,000 gross settlement fund, $600,000 is attributed to the PAGA

                                   7   claims split across two PAGA periods. $500,000 is allocated to the Tier 1 PAGA period between

                                   8   April 23, 2013 to May 9, 2014. $100,000 is allocated to the Tier 2 PAGA period between May 9,

                                   9   2014 to September 5, 2019.

                                  10          4.      For the reasons stated below in Sections I.A. and I.B. of this Order, I OVERRULE

                                  11   the objections of Lucadano and Chen, except that I agree that a heightened scrutiny standard

                                  12   applies to pre-class certification settlements. The standard has been met here.
Northern District of California
 United States District Court




                                  13          5.      The settlement and this Judgment shall be binding on the 3,297 members of both

                                  14   the conditionally certified Class and Aggrieved Employees. There are 2,989 Class Members

                                  15   (2,982 after the 7 opt-outs). PAGA Tier 1 has 2,421 Aggrieved Employees and PAGA Tier 2 has

                                  16   2,989 Aggrieved Employees. See Cooley Decl. ¶¶ 5, 10, 12. Approximately 87% of the PAGA

                                  17   Tier 1 Aggrieved Employees are in both the Rule 23 Class and in the PAGA Tier 2 group.

                                  18   Declaration of Edward J. Wynne in Support of Motion for Final Approval of Class Action

                                  19   Settlement (“Wynne Decl.”) [Dkt. No. 105-1] ¶ 31.

                                  20          5.      Notice was mailed to all 3,297 members of the conditionally certified Class and

                                  21   Aggrieved Employees. Cooley Decl. ¶ 6. The notice of the settlement and notice methodology

                                  22   implemented by the Parties following the Preliminary Approval Order (i) was the best practicable

                                  23   notice under the circumstances; (ii) was reasonably calculated, under the circumstances, to apprise

                                  24   the Class and Aggrieved Employees of the pendency of the proposed settlement, their right to

                                  25   object to the proposed settlement, and their right to appear at the final fairness hearing; (iii) was

                                  26   due, adequate and sufficient notice to all persons entitled to receive notice; and (iv) complied fully

                                  27   with applicable law.

                                  28          6.      The class was notified that up to 25% of the settlement amount may be allocated
                                                                                          3
                                   1   for attorneys’ fees, with an additional $35,000 in costs, for a total of $2,593,750. For the reasons

                                   2   stated in Section II of this Order, I GRANT in part Harvey’s and Proposed Intervenors’ motions

                                   3   for attorneys’ fees, costs and service awards. Of the settlement amount, Harvey’s counsel is

                                   4   awarded 13% and Chen’s counsel is awarded 12%. After deduction of Harvey’s counsels’

                                   5   litigation expenses in the amount of $24,506.37 and Chen’s counsel litigation expenses in the

                                   6   amount of $186,603.25, which I approve, Harvey’s counsel shall receive $1,238,973 and Chen’s

                                   7   shall receive $1,143,667.38 in accordance with the process set out in the Parties’ settlement

                                   8   agreement.

                                   9          7.      I approve the service awards of $3,333.34, $3,333.33, and $3,333.33 to Tracy

                                  10   Chen, Matthew Lucadano, and Brandon Harvey, respectively, for a total of $10,000 in aggregate,

                                  11   which shall be paid in accordance with the process set out in the Parties’ settlement agreement.

                                  12          8.      I approve settlement administration fees and expenses to KCC Class Action
Northern District of California
 United States District Court




                                  13   Services, LLC in the amount of $32,000, which shall be paid in accordance with the terms of the

                                  14   Settlement.

                                  15          9.      I approve payment to the California Labor & Workforce Development Agency

                                  16   (“LWDA”) in the amount of $450,000, which shall be paid in accordance with the terms of the

                                  17   settlement.

                                  18          10.     Within 21 days after distribution of all payments owing under the settlement,

                                  19   Harvey shall file a post-distribution accounting in accordance with the Procedural Guidance for

                                  20   Class Action Settlements found on the Court’s website

                                  21   (www.cand.uscourts.gov/ClassActionSettlementGuidance).

                                  22          11.     This document shall constitute final judgment for the purpose of Rule 58 of the

                                  23   Federal Rules of Civil Procedure. Without affecting the finality of this matter, this Court shall

                                  24   retain jurisdiction over this action and the parties for purposes of enforcing the terms and

                                  25   conditions of the Settlement.

                                  26          A.      Lucadano’s Objections to Class Settlement

                                  27          Lucadano argues that: (1) a heightened scrutiny standard is required because this

                                  28   settlement is prior to class certification; (2) the settlement amount is unreasonably low; (3) Harvey
                                                                                         4
                                   1   does not satisfy Rule 23 requirements because of intra-class rivalries and irreconcilable conflicts

                                   2   between class members and its sole representative; (4) the settlement shows signs of reverse

                                   3   auction; and (5) allocation of attorneys’ fees, costs and service payments should recognize Chen

                                   4   plaintiffs and counsel. See Objections of Matthew Lucadano to Class Action Settlement

                                   5   (“Lucadano Objections”) [Dkt. No. 92].

                                   6          He presents no new argument or evidence as to the fourth issue concerning reverse auction.

                                   7   I will not repeat what I have already said and written on this subject, except to summarize again

                                   8   that settlement was reached by competent counsel through an arms-length negotiation that resulted

                                   9   in a fair, reasonable and adequate resolution of this matter. That the Chen plaintiffs value this case

                                  10   higher than the Harvey plaintiff, and after more than four years of litigation were neither able to

                                  11   reach agreement nor bring the matter close to resolution through trial does not turn the settlement

                                  12   in this more recently filed case into a reverse auction. I thoroughly explained in the Preliminary
Northern District of California
 United States District Court




                                  13   Approval Order why “[t]he circumstances giving rise to this proposed settlement and settlement

                                  14   amount do not show that a ‘reverse auction’ occurred.” Order Granting Plaintiff’s Motion for

                                  15   Preliminary Approval of Class Action Settlement (“Prelim. Approval Order”) [Dkt. No. 76] 3. I

                                  16   OVERRULE Lucadano’s objection on this ground.

                                  17          I will address the fifth issue regarding allocation of attorneys’ fees below in conjunction

                                  18   with Harvey’s and Proposed Intervenors’ motions for attorneys’ fees, costs and service payments.

                                  19   See infra Section II. For the reasons stated below, I SUSTAIN Lucadano’s objection that a

                                  20   heightened scrutiny standard applies (which has been met here), and I OVERRULE his objections

                                  21   regarding the settlement amount and Rule 23 requirements.1

                                  22                  1.        Heightened Scrutiny Standard Applies

                                  23          Lucadano argues that Harvey ignores binding Ninth Circuit precedent that settlements

                                  24

                                  25   1
                                         Lucadano also filed an opposition brief to Harvey’s motion for final approval. See Objector
                                  26   Matthew Lucadano’s Opposition to Plaintiffs’ Motion for Final Approval of Class Action
                                       Settlement [Dkt. No. 107]. It is questionable whether Lucadano can file an opposition brief given
                                  27   that he is not recognized as an intervenor in this action. Regardless, his opposition brief points to
                                       issues already addressed at the preliminary approval stage for which he does not present new
                                  28   argument or evidence. The opposition brief also repeats arguments made in his and Chen’s
                                       objections, which are squarely addressed in Sections I.A and I.B of this Order.
                                                                                          5
                                   1   negotiated prior to class certification are not subject to a presumption of fairness, but instead

                                   2   require a heightened procedural and fairness scrutiny. Lucadano Objections 6-7. In a recent

                                   3   decision, the Ninth Circuit held that the “procedural burden is more strict when a settlement is

                                   4   negotiated absent class certification,” and that a “district court abuses its discretion if it fails to

                                   5   apply an even higher level of scrutiny for evidence of collusion or other conflicts of interest than is

                                   6   ordinarily required under Rule 23(e).” Roes, 1-2 v. SFBSC Mgmt., LLC, 944 F.3d 1035, 1043 (9th

                                   7   Cir. 2019). I find that this settlement meets the heightened scrutiny standard.

                                   8           In Roes, named plaintiffs filed a putative class and collective action alleging violations of

                                   9   the Fair Labor Standards Act (“FLSA”) and various provisions of the California Labor Code and

                                  10   San Francisco municipal ordinance. 944 F.3d at 1039. The named plaintiffs, as well as nearly

                                  11   4,700 members of the putative Rule 23 class, worked as exotic dancers at eleven nightclubs in San

                                  12   Francisco. Id. While the parties negotiated a settlement, separate counsel, who later represented
Northern District of California
 United States District Court




                                  13   the objectors, brought the same substantive claims in two separate misclassification suits against

                                  14   three of the nightclubs. Id. at 1040.

                                  15           “Despite vigorous objections, the district court granted final approval, deemed the notice

                                  16   adequate, and awarded the requested attorneys’ fees and service awards.” 944 F.3d at 1043.

                                  17   Overall, the settlement provided “$2 million in cash, of which $950,000—more than the class

                                  18   would receive in total cash distribution—was allocated to attorneys’ fees.” Id.

                                  19           The objectors appealed the district court’s final approval of the settlement, arguing that it

                                  20   was required to apply heightened scrutiny of the settlement after being faced with several indicia

                                  21   of collusion and the inadequate settlement amount. 944 F.3d at 1048. The Ninth Circuit found

                                  22   that the district court applied an “incorrect legal standard and failed to employ the heightened

                                  23   scrutiny required to meet the strict procedural burden we impose for assessing class settlements

                                  24   negotiated prior to class certification,” and therefore reversed and remanded because the district

                                  25   court abused its discretion in approving the settlement. Id.

                                  26           The Ninth Circuit recognized that Rule 23(e) provides a set of factors for courts to use

                                  27   when assessing proposed settlements, but emphasized that “[w]here, however, the parties negotiate

                                  28   a settlement agreement before the class has been certified, settlement approval requires a higher
                                                                                            6
                                   1   standard of fairness and a more probing inquiry than may normally be required under Rule 23(e).”

                                   2   944 F.3d at 1048 (internal quotation marks and citation omitted). “Specifically, ‘such [settlement]

                                   3   agreements must withstand an even higher level of scrutiny for evidence of collusion or other

                                   4   conflicts of interest than is ordinarily required under Rule 23(e) before securing the court’s

                                   5   approval as fair.’” Id. at 1048-49 (quoting In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d

                                   6   946 (9th Cir. 2011)). The “subtle signs” of collusion which district courts are required to look for

                                   7   include:
                                                      (1) “when counsel receive a disproportionate distribution of the
                                   8                  settlement;” (2) “when the parties negotiate a ‘clear sailing’
                                                      arrangement” (i.e., an arrangement where defendant will not object to
                                   9                  a certain fee request by class counsel); and (3) when the parties create
                                                      a reverter that returns unclaimed [funds] to the defendant.
                                  10
                                       Id. at 1049 (quoting Allen v. Bedolla, 787 F.3d 1218, 1224 (9th Cir. 2015)).
                                  11
                                              The Ninth Circuit found that the district court failed to employ this standard because the
                                  12
Northern District of California




                                       settlement agreement: (1) included a clear sailing agreement, whereby the defendants agreed that
 United States District Court




                                  13
                                       they would not object to any attorneys’ fees-and-expense award of up to $1 million; (2) provided a
                                  14
                                       disproportionate cash distribution to attorneys’ fees; (3) awarded exceptionally high incentive
                                  15
                                       payments to the representative plaintiffs seemingly untethered from service to the class; and (4)
                                  16
                                       included revisionary clauses that would return unclaimed funds to the defendants. 944 F.3d at
                                  17
                                       1050-1060.
                                  18
                                              The circumstances here are distinguishable. While there may be a clear sailing provision
                                  19
                                       in the settlement, that is not enough to indicate signs of collusion. See Second Supplemental
                                  20
                                       Declaration of Edward J. Wynne in Support of Preliminary Approval [Dkt. No. 65], Ex. 2 at ¶
                                  21
                                       61(c) (hereinafter “Settlement Agreement”) (“Class Counsel will apply to the Court for its Fees
                                  22
                                       and Cost Award which Defendant will not object to.”).2 In Roes, the settlement provided “$2
                                  23

                                  24   2
                                         Proposed Intervenors point to a different paragraph as evidence of a clear sailing provision.
                                  25   Chen Objections 26; see Settlement Agreement ¶ 99 (“The Parties agree to leave the choice of
                                       whether to participate in the Settlement up to the Class Members. At no time shall any of the
                                  26   Parties or their counsel discourage Class Members from participating. The Parties and their
                                       counsel shall not solicit or otherwise encourage Class Members to submit written objections to the
                                  27   Settlement, to request exclusion or to appeal from the Court’s Final Approval Order and
                                       Judgment.”). They selectively quote from this paragraph and argue that Harvey agreed not to
                                  28   object, opt-out of the settlement or appeal the final approval order; that is not what the paragraph
                                       states. Rather, it states that Harvey shall not solicit other Class Members to object, opt-out or
                                                                                           7
                                   1   million in cash, of which $950,000—more than the class would receive in total cash distribution—

                                   2   was allocated to attorneys’ fees.” 944 F.3d 1043. By contrast, about $2.5 million will be

                                   3   allocated as attorneys’ fees, which is not more than the roughly $5 million that will be distributed

                                   4   to the Class and Aggrieved Employees after all other deductions. See infra Section II.B. Further,

                                   5   about $71,000 of the $2 million settlement was allocated as service awards in Roes, whereas only

                                   6   $10,000 of the $10.2 million settlement will be allocated as service awards here. 944 F.3d at

                                   7   1043; see infra Section II.C.

                                   8          The settlement in Roes also contained a reverter that returned unclaimed funds to the

                                   9   defendants. No such reversion is included here. At the hearing, Proposed Intervenors argued that

                                  10   the “Expense Fund” is evidence of a reversion. Transcript of Final Approval Hearing Held on

                                  11   February 4, 2020 (“Final Approval Transcript”) [Dkt. No. 123] 7:8-11. This “Expense Fund”

                                  12   refers to the portion of the $10.2 million settlement amount, consisting of $1,735,000 that MSSB
Northern District of California
 United States District Court




                                  13   will allocate to future payments of business expenses. Settlement Agreement ¶ 15. There is no

                                  14   indication that any portion of the Expense Fund will revert back to MSSB. In fact, Parties

                                  15   describe the $10.2 million settlement amount as a non-reversionary settlement amount. See Final

                                  16   Approval Mot. 1, 8. I SUSTAIN Lucadano’s objection that a heightened scrutiny standard applies

                                  17   here and find that this settlement meets that standard.

                                  18                  2.        The Class Settlement Amount is Reasonable

                                  19          Lucadano contends that the settlement significantly undervalues the released claims as

                                  20   evident in analyses of MSSB’s actual exposure, the strength of the claims, and comparator cases.

                                  21   See Lucadano Objections 7. He argues that total exposure is significantly higher than Harvey’s

                                  22   estimates because Harvey’s estimates are based only on his Labor Code section 2802 claim and

                                  23   ignores all other claims. Id. For example, the estimate does not include waiting time penalties

                                  24   under section 203 and failure to provide wage statements under section 226. Id. He cites to

                                  25   Maciel v. Bar 20 Dairy, LLC, No. 1:17-CV-00902-DAD-SKO, 2018 WL 5291969, at *6 (E.D.

                                  26   Cal. Oct. 23, 2018) as an example of when a class and PAGA settlement was rejected because

                                  27

                                  28
                                       appeal final approval.
                                                                                         8
                                   1   claims were released for no consideration.3

                                   2          Lucadano’s reliance on Maciel is misguided. The court there did not hold that all claims

                                   3   must be attributed with a value for purposes of evaluating the fairness of a settlement; it denied

                                   4   approval of a settlement that purported to release an added FLSA claim in exchange for no

                                   5   consideration. 2018 WL 5291969, at *6. The court found that plaintiffs “discounted the value of

                                   6   their FLSA claim entirely” because they “sought preliminary approval of the same $450,000

                                   7   settlement that had been negotiated prior to the inclusion of the FLSA claim.” Id. Because no

                                   8   additional compensation was negotiated in exchange for the parties’ settlement of the FLSA claim,

                                   9   the court found that the settlement did not appear to be a fair and reasonable resolution of a bona

                                  10   fide dispute over FLSA provisions. Id. Unlike Maciel, the settlement agreement here does not

                                  11   release the added PAGA claim without consideration; the PAGA claim is released for a total of

                                  12   $600,000. See infra Section I.B.3.
Northern District of California
 United States District Court




                                  13          Harvey did not ignore any claims, but rather made the “reasoned and informed decision to

                                  14   focus on the [section] 2802 claim which is the driver of this case.” Plaintiff’s Response to

                                  15   Objections to Class Settlement (“Oppo. Lucadano Objections”) [Dkt. No. 116] 5. He explains that

                                  16   the section 203 claim for waiting time penalties was devalued because an award requires a finding

                                  17   of willfulness, and there is a good faith dispute here that will preclude such a finding. Id. The

                                  18   section 226 claim for wage statements was devalued because “not only is it purely derivative of

                                  19   the section 2802 claim, but also requires a finding that the defendant’s actions were ‘knowing and

                                  20   intentional.’” Id. (quoting Labor Code § 226(e)(1)).

                                  21

                                  22   3
                                         Lucadano also asserts that Harvey’s discount is inappropriate given that the Chen case was on
                                  23   the verge of trial. Lucadano Objections 8. This proposition lacks authority. The eight factors that
                                       courts use in evaluating a proposed settlement include “the risk, expense, complexity, and likely
                                  24   duration of further litigation” and “the risk of maintaining class action status throughout the trial.”
                                       Linney v. Cellular Alaska P’ship, 151 F.3d 1234, 1242 (9th Cir. 1998). Rule 23(e)(2)(C)(i) also
                                  25   requires courts to take into account “the costs, risks, and delay of trial and appeal.” Fed. R. Civ. P.
                                       23(e)(2)(C)(i). In the Preliminary Approval Order, I noted that relief to the Class and Aggrieved
                                  26   Employees would be faster and more certain than what the Proposed Intervenors offer in their
                                       related state court case, which was filed over four years ago. Prelim. Approval Order 8. Although
                                  27   the Chen trial was set to begin January 14, 2019 before the state court stayed it, “the trial was for
                                       phase 1 of a two phase trial,” each with its own set of possible appeals. Id. at 8-9. “In short, final
                                  28   approval of this settlement would provide members of the class and the aggrieved employees more
                                       certain and expeditious relief.” Id. at 9.
                                                                                           9
                                   1          “If the unconsidered claims are not particularly strong or valuable, such that they’re not

                                   2   likely to have materially influenced the overall settlement, counsel’s failure to consider the claims

                                   3   would not be a basis for rejecting the agreement.” Cotter v. Lyft, Inc., 193 F. Supp. 3d 1030, 1038

                                   4   (N.D. Cal. 2016). For example, in O’Connor v. Uber Techs., Inc., Judge Edward M. Chen agreed

                                   5   that “there were substantial risks as to the breaks claims, minimum wage and overtime claims, and

                                   6   workers’ compensation claims, and it was therefore reasonable for Plaintiffs’ counsel to assign no

                                   7   or little value to these claims when considering the overall full-verdict value.” 201 F. Supp. 3d

                                   8   1110, 1128-29 (N.D. Cal. 2016); see also Cotter, 193 F. Supp. 3d at 1038 (finding that failure to

                                   9   assess value of a particular gratuity claim “does not automatically invalidate the settlement they

                                  10   reached”). That some Labor Code claims are not valued does not automatically invalidate the

                                  11   settlement reached. Harvey persuasively explains why the Labor Code claims pointed out by

                                  12   Lucadano were not factored in his total exposure estimate.
Northern District of California
 United States District Court




                                  13          Lucadano also contends that comparator settlements in the brokerage industry show that

                                  14   the settlement is unreasonably low. Lucadano Objections 8-9. He provides the same case cites as

                                  15   in the preliminary approval stage, which I considered and rejected. Prelim. Approval Order 6. His

                                  16   case comparators had higher exposure for the defendants because “they contained claims for

                                  17   unpaid overtime that are not alleged in Harvey,” and because “they are older and predate changes

                                  18   in the legal landscape that made these types of lawsuits less lucrative.” Id.; see also id.at 4-5

                                  19   (explaining why Harvey’s case citations are better comparators and why the settlement amount is

                                  20   reasonable). I OVERRULE Lucadano’s objection as to the class settlement amount.4

                                  21                  3.      Harvey Has Met Rule 23 Requirements

                                  22          Lucadano argues that Harvey fails to meet Rule 23 requirements because: (1) the plan of

                                  23   allocation is deficient; (2) Harvey fails to provide sufficient information to the court to evaluate

                                  24   conditional class certification; (3) Harvey’s counsel are inadequate; and (4) Class Settlement is not

                                  25

                                  26   4
                                         Proposed Intervenors raised a new comparator case at the final approval hearing. They argued
                                  27   that the class settlement amount in another case recently settled by Harvey’s counsel was much
                                       higher than this settlement, but as Harvey’s counsel explained, the procedural posture in that case
                                  28   was different because plaintiffs defeated defendant’s summary judgment motions, won on appeal,
                                       and the class had been certified. Final Approval Transcript 20:17-21:4 and 22:7-9.
                                                                                        10
                                   1   a superior way to resolve this dispute. Lucadano Objections 10-16.

                                   2                          a.      Plan of Allocation
                                   3          Lucadano contends that the plan of allocation is deficient because it does not take

                                   4   contributions to the AFG program into account as well as the estimated 600 class members who

                                   5   signed releases and 1,800 who signed arbitration agreements. Lucadano Objections 10-11. His

                                   6   briefing focuses on the first argument, but the second argument became the focus of Proposed

                                   7   Intervenors’ oral argument at the final approval hearing. Both arguments fail.

                                   8                                  i.      Contributions to the AFG Program
                                   9          The AFG program allows employees to elect a certain amount to use for business expenses

                                  10   at the beginning of a calendar year. Lucadano contends that the plan of allocation is deficient

                                  11   because the claims are based on MSSB’s AFG program, yet recovery under the plan is not based

                                  12   on each class members’ contributions to AFG but on the amount of time each class member
Northern District of California
 United States District Court




                                  13   worked during the class period. Lucadano Objections 10. He argues that many class members did

                                  14   not participate in the AFG program and therefore have no AFG-based claims. Id. He states that

                                  15   between 24% and 30% of FAs did not participate in the AFG program in a given year during the

                                  16   class period. Id. at 11 (citing to Declaration of Mark Humenik in Support of Objections by Class

                                  17   Member Matthew Lucadano and LWDA Proxy Tracy Chen in Opposition to Final Approval of

                                  18   Settlement [Dkt. No. 94] ¶ 109). By contrast, many more FAs contributed a significant amount of

                                  19   money to AFG over the class period; accordingly, Lucadano asserts that a contribution-based

                                  20   allocation of the settlement amount is a better plan of allocation. Id.

                                  21          Harvey responds that while the AFG program was the driver of this settlement, a tenure-

                                  22   based allocation plan results in a fair settlement because it takes into consideration all

                                  23   unreimbursed business expenses that class members incurred. Oppo. Lucadano Objections 10.

                                  24   The settlement takes into account that FAs with longer tenure tend to spend more in business

                                  25   expenses than newer, shorter-term FAs. Id. at 11. Expenses incurred outside of AFG are very

                                  26   difficult to certify because they are vulnerable to defenses that such expenses are inherently

                                  27   individualistic (and thus not amenable to certification) and neither reasonable nor necessary (and

                                  28   therefore not compensable). Id. at 10. An allocation based solely on contributions to the AFG
                                                                                         11
                                   1   program could also improperly include fraudulent expenses by FAs or inaccurately exclude

                                   2   potentially compensable business expenses that were never submitted under the AFG program. Id.

                                   3   at 10-11.

                                   4          Based on the explanations and reasonable conclusion that longer-tenured FAs incur more

                                   5   business expenses, I conclude that the tenure-based plan of allocation here is fair.

                                   6                                  ii.     Releases and Arbitration Agreements
                                   7          Lucadano’s briefing primarily focuses on his objection that the plan of allocation does not

                                   8   take the AFG contributions into account. He only mentions in passing his concern that the plan of

                                   9   allocation does not differentiate between the 600 class members who signed releases and 1,800

                                  10   who signed arbitration agreements, on the one hand, and those who did not. Lucadano Objections

                                  11   11. He asserts that those with releases and arbitration agreements should receive less than those

                                  12   without. This argument became the focus of Proposed Intervenors’ argument at the final approval
Northern District of California
 United States District Court




                                  13   hearing.

                                  14          At the preliminary approval hearing, Harvey explained that inclusion of the 600 class

                                  15   members who had signed releases and 1,800 class members who had signed arbitration

                                  16   agreements showed the reasonableness of this settlement because those individuals might not

                                  17   otherwise recover (particularly considering those with arbitration agreements are less likely to

                                  18   pursue their claims in arbitration). Transcript of Preliminary Approval Hearing Held on June 12,

                                  19   2019 (“Prelim. Approval Transcript”) [Dkt. No. 70] 31:8-18. Harvey also argued it would be

                                  20   inappropriate to treat different segments of the class differently in their plan of allocation,

                                  21   depending on whether releases or arbitration agreements had or had not been signed. Id. at 31:19-

                                  22   22; see also id. at 31:23-32:2 (“Who knows why these people . . . would have signed these

                                  23   releases. Perhaps they were . . . attached to promissory notes or something like that where they

                                  24   didn’t really have a choice in the matter. So that’s not fair to shift money around that way.”).

                                  25          This appeared to me to be a benefit of the settlement to the class. As I stated at the

                                  26   preliminary approval hearing, “[t]he money that [MSSB] has offered and has been accepted [by]

                                  27   Harvey is not a small amount of money for people; and if they are unlikely either to get it because

                                  28   of the releases or unlikely to pursue it because of arbitration given who they are, that’s a factor
                                                                                          12
                                   1   that weighs in and then . . . the litigation risk of going forward in Chen is another thing that I need

                                   2   to consider.” Prelim. Approval Transcript 13:2-8. Final approval of this proposed settlement will

                                   3   give compensation to those FAs who might otherwise not recover and “would provide members of

                                   4   the class and the aggrieved employees more certain and expeditious relief.” Prelim. Approval

                                   5   Order at 9.

                                   6          The Proposed Intervenors disagree. They said that they “think it’s [] an interesting defect

                                   7   of the settlement that the plan of allocation does not take into account who’s arbitration bound and

                                   8   who is bound by a release.” Prelim. Approval Transcript. 10:14-16, 11:11-14. While this was not

                                   9   an issue focused on in the Proposed Intervenors’ briefs opposing final approval, at the final

                                  10   approval hearing itself they argued that this was a significant defect in the plan of allocation. They

                                  11   claimed that Harvey is “selling out” 40% of the class without arbitration agreements to benefit the

                                  12   60% with arbitration agreements. Final Approval Transcript 12:20-21. They made a similar
Northern District of California
 United States District Court




                                  13   argument as to the 20% of the class with releases, arguing that it is problematic that those who

                                  14   have released their class claims be allowed to “participate in this settlement at the exact same rate

                                  15   as someone who did not.” Id. at 12:22-13:6. Essentially, they claimed that the people who are

                                  16   paying the price for these deficiencies in plan of allocation are the people who have the strongest

                                  17   claims who did not sign an arbitration agreement or a release. Id. at 13:14-20.

                                  18          In support of their newly focused argument, Proposed Intervenors identified Avilez v.

                                  19   Pinkerton Gov’t Servs., Inc., 596 F. App’x 579 (9th Cir. 2015) as an example of where a class was

                                  20   decertified because it included both arbitration-bound and non-arbitration-bound individuals.

                                  21   Final Approval Transcript 12:10-18. In that late-identified case, the Ninth Circuit held, in a

                                  22   memorandum disposition opinion, that “[t]he district court abused its discretion to the extent it

                                  23   certified classes and subclasses that include employees who signed class action waivers.” 596 F.

                                  24   App’x at 579. There, the named plaintiff’s arbitration agreement did not contain a class action

                                  25   waiver and counsel did not dispute that those who signed such waivers have potential defenses

                                  26   that named plaintiff would be unable to argue on their behalf. Id. Accordingly, the Ninth Circuit

                                  27   found that “[t]o the extent the classes and subclasses include individuals who signed class action

                                  28   waivers, Avilez is not an adequate representative, Fed. R. Civ. P. 23(a)(4), and her claim lacks
                                                                                         13
                                   1   typicality, Fed. R. Civ. P. 23(a)(3).” Id.

                                   2          Harvey distinguished Avilez at the final approval hearing. In this case, there are people who

                                   3   have arbitration agreements and releases within the plan of allocation, as well as those who did not

                                   4   participate in AFG. He emphasized that “it is not practical to try to tease out all those little

                                   5   threads” and persuasively explained that while these factors could pose a serious hurdle to

                                   6   certification, that is “a risk factor here that actually supports this settlement” and shows “why

                                   7   people compromise,” and therefore the ultimately reasonableness of the settlement. Final

                                   8   Approval Transcript 26:15-23.

                                   9          Harvey noted that not all of the arbitration agreements and releases are identical because

                                  10   there were multiple iterations of them which arose in various contexts, e.g., separation of

                                  11   employment, settlement of a claim, etc. Oppo. Lucadano Objections11. “[T]he various versions

                                  12   of releases are further varied by the fact that some are partial releases.” Id.; see Declaration of
Northern District of California
 United States District Court




                                  13   Edward J. Wynne in Support of Response to Objections to Class Action Settlement [Dkt. No. 116-

                                  14   1] ¶ 4. The result is a mosaic of elements – those with expenses inside and outside of the AFG in

                                  15   varying amounts, diverse arbitration agreements or none at all, assorted releases or not at all, and

                                  16   any combination of the above. Oppo. Lucadano Objections 11.

                                  17          Given all of these factors, I agree that a tenure-based allocation is a rational and efficient

                                  18   manner of allocation. Id. This is not like Avilez or Brecher v. Citigroup Glob. Markets, Inc., No.

                                  19   09-CV-1344-CAB (MDD), 2015 WL 13344782, at *2 (S.D. Cal. Feb. 6, 2015), where the parties

                                  20   were easily able to do an allocation based on whether class members signed releases or not

                                  21   because there was only one version of the release and the settlement only released claims related

                                  22   to business expense claims within the AFG program and not those outside of it. Oppo. Lucadano

                                  23   Objections 11 n.9.

                                  24          Proposed Intervenors also alluded to a concern that arbitration-bound class members are

                                  25   driving down the overall settlement amount. But the discount applied to the overall settlement

                                  26   amount is not steep. As explained in my Preliminary Approval Order, Tsyn v. Wells Fargo

                                  27   Advisors, LLC, is a good comparator. The FAs in that case alleged identical claims for

                                  28   unreimbursed business expenses under Labor Code section 2802 and the challenged business
                                                                                         14
                                   1   expense program was similar to MSSB’s AFG program. Prelim. Approval Order at 4-5;

                                   2   Order Approving Class-Action and FLSA Settlement, Tsyn v. Wells Fargo Advisors, LLC, No.

                                   3   3:14-cv-2552-LB (N.D. Cal. Nov. 1, 2018) [Dkt. No. 172]. Although Tsyn did not involve issues

                                   4   of releases and arbitration agreements, the $9.5 million settlement there is comparable to this

                                   5   $10.2 million settlement. See Harvey’s Reply in Support of Motion for Preliminary Approval

                                   6   [Dkt. No. 58] 12. There is no evidence that inclusion of the FAs with releases or arbitration

                                   7   agreements has, in fact, driven down the value of the settlement for those without. That no class

                                   8   member objected other than Lucadano is instructive. The tenure-based plan of allocation is fair.

                                   9                          b.     Harvey Provided Sufficient Information Regarding His
                                                                     Potential Conflicts Relevant to his Typicality and Adequacy
                                  10
                                              Lucadano argues that Harvey fails “to provide sufficient information to the court to review,
                                  11
                                       evaluate or certify the class (or appropriate sub-classes), and the limited information he did
                                  12
Northern District of California




                                       provide was inaccurate and misleading.” Lucadano Objections 12. In particular, he asserts that
 United States District Court




                                  13
                                       the preliminary approval motion and SAC omit critical information about Harvey’s work history
                                  14
                                       at MSSB, and the disposition of the FINRA arbitration that MSSB filed against Harvey for his
                                  15
                                       alleged theft of confidential information from the firm, as well as information about the scope of
                                  16
                                       an “initial agreement” reached by the parties in December 2018 before the final settlement and
                                  17
                                       plan of allocation was agreed to. Id.
                                  18
                                              Addressing each in turn, Harvey did provide information about his work history at the
                                  19
                                       preliminary approval stage, which is what led me to conditionally certify the proposed Class. I
                                  20
                                       found Harvey’s claims “are typical of the Class Members” and that “Harvey and Class Counsel
                                  21
                                       will fairly and adequately protect the interests of the Class Members.” Prelim. Approval Order 9-
                                  22
                                       10. Harvey also provided information about the “initial agreement” reached in December 2018.
                                  23
                                       See Declaration of Andrew Livingston in Support of MSSB’s Reply in Support of Harvey’s
                                  24
                                       Motion for Preliminary Approval [Dkt. No. 59-1] ¶ 28 (explaining that Harvey and MSSB
                                  25
                                       executed a Memorandum of Understanding on December 12, 2018, which “involved a total
                                  26
                                       payment of $9,735,000 ($8 million in cash and $1.735 million in future payments of business
                                  27
                                       expenses) to resolve all class and representative claims for May 14, 2014 to the present”).
                                  28
                                                                                        15
                                   1          Following a similar pattern, the third issue – Harvey’s FINRA arbitration – was not

                                   2   significantly addressed in Lucadano’s objection brief but nonetheless became the focus of

                                   3   Proposed Intervenors’ oral argument at the final approval hearing. See Lucadano Objections 12

                                   4   n.9. Proposed Intervenors argued that the Parties have not been forthcoming with information

                                   5   about the FINRA arbitration that MSSB filed against Harvey regarding the alleged theft of

                                   6   confidential information from the firm. Final Approval Transcript 10:5-8. They theorized that

                                   7   MSSB might have made a side agreement to waive or dismiss its claims in FINRA arbitration

                                   8   against Harvey in exchange for this settlement. Final Approval Transcript 10:9-15.

                                   9          Rule 23(e)(3) requires that “[t]he parties seeking approval must file a statement identifying

                                  10   any agreement made in connection with the proposal.” Fed. R. Civ. P 23(e)(3). Here, the Parties

                                  11   have not revealed any side agreement reached between them, much less one that would support an

                                  12   inference that Harvey agreed to an unreasonable settlement of the class claims to resolve his
Northern District of California
 United States District Court




                                  13   individual FINRA case. MSSB has admitted on the record that the FINRA arbitration is ongoing,

                                  14   and therefore there is no agreement to disclose under to Rule 23(e)(3). See MSSB Non-

                                  15   Opposition to Final Approval and Response to Lucadano Objections [Dkt. No. 108] 10 n. 11

                                  16   (“[T]he FINRA arbitration is ongoing and thus, there is no settlement to disclose pursuant to Rule

                                  17   23(e)(3).”); see also Declaration of Andrew Livingston in Support of MSSB’s Non-Opposition to

                                  18   Harvey’s Final Approval of Settlement and Response to Objection of Matthew Lucadano and

                                  19   Non-Opposition to Harvey’s Motion to Strike Objections of Tracy Chen (“Livingston Decl.”)

                                  20   [Dkt. No. 110] ¶ 9; Final Approval Transcript 24:24-25. Lucadano has not shown that Harvey’s

                                  21   FINRA arbitration undermines the adequacy of Harvey as a representative for certification of a

                                  22   settlement class.5

                                  23
                                       5
                                  24     MSSB points out that this argument flies in the face of arguments made by the Chen plaintiffs in
                                       the state court litigation; they argued that Chen was a suitable representative for PAGA aggrieved
                                  25   employees despite the fact that MSSB filed a FINRA claim against her for fraud, which resulted in
                                       her being banned from the financial services industry. See MSSB Non-Opposition to Final
                                  26   Approval and Response to Lucadano Objections [Dkt. No. 108] 11.

                                  27   Harvey also argues that it is not uncommon for named plaintiffs in class actions arising from the
                                       securities industry to have other conflicts with their prior employer. Oppo. Lucadano Objections
                                  28   13. He points to Brecher v. Citigroup Glob. Markets, Inc., in which the court conditionally
                                       certified the class and found that the class representative would adequately protect the interest of
                                                                                          16
                                                              c.      Harvey’s Counsel Are Adequate
                                   1
                                              I have already rejected Lucadano’s argument that Harvey’s counsel are inadequate. See
                                   2
                                       Prelim. Approval Order 3 (“Harvey’s counsel cannot be classified as ineffectual counsel.”); see
                                   3
                                       also id. at 10 (“Representative Plaintiff Brandon Harvey and Class Counsel will fairly and
                                   4
                                       adequately protect the interests of the Class Members” and “Class Counsel is qualified to act as
                                   5
                                       counsel for the Representative Plaintiff in his individual and representative capacities.”). There
                                   6
                                       was nothing in the final approving briefing or argument that undermined this conclusion.
                                   7
                                                              d.      Class Settlement is the Superior Means to Resolving This
                                   8                                  Dispute
                                   9          Finally, Lucadano argues that this class settlement is not a superior means to resolving the

                                  10   Parties’ dispute because Proposed Intervenors’ interest in maintaining the integrity of their own

                                  11   case warrants the denial of the proposed settlement class in this case. Lucadano Objections 15.

                                  12   But as I noted before, dissatisfaction that the defendant chose to settle with a particular plaintiff is
Northern District of California
 United States District Court




                                  13   not a legitimate argument to defeat settlement approval. See Prelim. Approval Order 2-3; see also

                                  14   Smith v. CRST Van Expedited, Inc., No. 10-CV-1116-IEG (WMC), 2012 WL 5873701, at *4 (S.D.

                                  15   Cal. Nov. 20, 2012) (rejecting a “reverse auction” argument where the intervenor “simply

                                  16   appear[ed] unhappy that his was not the class [defendant] chose to settle with”).

                                  17          All of Lucadano’s objections, except for his point that a heightened scrutiny standard

                                  18   applies, are OVERRULED. I have applied heightened scrutiny and find that certification of a

                                  19   settlement class is warranted and that the settlement is fair, reasonable, and adequate.

                                  20          B.      Chen’s Objections to PAGA Settlement

                                  21          In my previous order denying Proposed Intervenor’s motion to intervene, I explained that

                                  22   “[i]t is my job to consider the interest of the state at the final approval stage,” so intervention was

                                  23   not necessary to protect the state’s interests. Order Denying Proposed Intervenor’s Administrative

                                  24   Motion for Inclusion of Information in the Class Notice; Granting Motion to Seal; Denying

                                  25   Motion to Intervene [Dkt. No. 77] 5. I found that “[i]ntervention is [] unnecessary to protect the

                                  26
                                  27
                                       class members despite owing money to the former employer under a promissory note. See
                                  28   Brecher v. Citigroup Glob. Markets, Inc., No. 09-CV-1344-CAB (MDD), 2015 WL 13344782, at
                                       *2 (S.D. Cal. Feb. 6, 2015).
                                                                                      17
                                   1   interest of the Proposed Intervenors” because “Lucadano is a class member . . . [who] may object

                                   2   or opt out,” and, therefore, could raise concerns on behalf of the other class members. Id. I made

                                   3   clear that “Chen is not [a class member]” and under “applicable case law, PAGA aggrieved

                                   4   employees have no ability to exclude themselves or object to the Settlement.” Id.; Prelim.

                                   5   Approval Order 13 (citing to Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425, 436 (9th Cir.

                                   6   2015) and Ochoa-Hernandez v. Cjaders Foods, No. 08-2073, 2010 WL 1340777, at *5 (N.D. Cal.

                                   7   Apr. 2, 2010)).

                                   8           Regardless, Chen submits objections to the PAGA-portion of this settlement in her

                                   9   representative proxy capacity on behalf of the State of California. Harvey moves to strike her

                                  10   objections because it defies the express language of my previous orders. See Plaintiff’s Motion to

                                  11   Strike Objections of Tracy Chen and Request for Permission to Appear at Final Approval Hearing

                                  12   [Dkt. No. 104] 3. He argues that the objections are an improper motion for reconsideration and
Northern District of California
 United States District Court




                                  13   violate Rule 11 such that Chen should be sanctioned for her blatant violation of Civil Local Rule

                                  14   7-9. Id. at 5. Chen responds that she has standing to object to the PAGA settlement because a

                                  15   non-class member who can show “plain legal prejudice” from a settlement has “standing to object

                                  16   to it, despite not being [a] member[] of the class.” Chen Opposition to Motion to Strike

                                  17   Objections [Dkt. No. 106] 1 (quoting 4 Newberg on Class Actions § 13:23)). Although she

                                  18   concedes that the principle of “plain legal prejudice” comes from class action jurisprudence, she

                                  19   argues that the rationale should also apply in the PAGA representative context.

                                  20           In her objections to the PAGA-portion of this settlement, Chen argues that: (1) this court

                                  21   lacks Article III standing over the PAGA claim; (2) Harvey lacks statutory and Article III standing

                                  22   to maintain the PAGA claim; and (3) the PAGA settlement is unreasonably low. See Objections

                                  23   of Tracy Chen, In Her Representative Proxy Capacity on Behalf of The State of California, To

                                  24   PAGA Settlement and Request For Permission To Appear At Final Approval Hearing (“Chen

                                  25   Objections”) [Dkt. No. 93]. While Chen may not be allowed to file objections as a PAGA

                                  26   aggrieved employee who is not a member of the class, I will consider her objections and explain

                                  27   why I overrule them. Harvey’s motion to strike is DENIED and I OVERRULE Chen’s objections

                                  28   as to all three issues.
                                                                                        18
                                   1                  1.      Article III Jurisdiction over PAGA Claim

                                   2          Chen claims that I cannot reach the merits of final approval because there is no Article III

                                   3   jurisdiction over the SAC’s “expanded PAGA claim,” i.e., from April 23, 2013 to May 9, 2017.

                                   4   Chen Objections 10. To clarify what she means by “expanded PAGA claim,” I explain the

                                   5   procedural history of this case.

                                   6          On May 14, 2018, Harvey filed his class action complaint, bringing claims under various

                                   7   Labor Code provisions and California Business & Professions Code section 17200 et seq. Dkt.

                                   8   No. 1. A few months later, he filed the First Amended Compliant, adding a PAGA claim for

                                   9   which he sent a notice to the LWDA on May 9, 2018. Dkt. No. 11.

                                  10          On May 6, 2019, I granted Parties’ stipulation to allow Harvey to file the SAC for

                                  11   purposes of settlement only. Dkt. No. 50. On May 20, 2019, Harvey filed the SAC, which stated

                                  12   that the LWDA did not respond to his May 9, 2018 notice. See SAC ¶ 53. Harvey also
Northern District of California
 United States District Court




                                  13   “expanded” his PAGA claim to cover as far back as April 23, 2013. He added an allegation that

                                  14   “[o]n April 23, 2014, written notice of [MSSB’s] Labor Code violations was given by an

                                  15   aggrieved employee to the [LWDA],” to which “[t]he LWDA did not respond.” SAC ¶ 51.

                                  16          That aggrieved employee was Tracy Chen. Chen argues that Harvey is not allowed to

                                  17   usurp her PAGA claim in this manner and contends that there is no Article III jurisdiction over the

                                  18   PAGA claim period that extends further back than May 9, 2017, the one-year PAGA limitations

                                  19   period of Harvey’s PAGA notice. In other words, she asserts that no jurisdiction exists over the

                                  20   April 23, 2013 to May 9, 2017 PAGA period covered by this settlement. Chen Objections 10.

                                  21          For the reasons stated below, I find that there is proper supplemental jurisdiction over the

                                  22   expanded PAGA claim.

                                  23                          a.      Supplemental Jurisdiction

                                  24          The Ninth Circuit has held that PAGA is not sufficiently similar to Rule 23 to establish the

                                  25   original jurisdiction of a federal court under the Class Action Fairness Act (“CAFA”), 28 U.S.C. §

                                  26   1332(d). Baumann v. Chase Inv. Servs. Corp., 747 F.3d 1117, 1124 (9th Cir. 2014). For

                                  27   supplemental jurisdiction to be present under 28 U.S.C. § 1367(a), a state law PAGA claim must

                                  28   be part of the same “case or controversy” as the claim(s) from which the supplemental jurisdiction
                                                                                       19
                                   1   stems. The same “case or controversy” test involves analysis of: (1) whether the pendant

                                   2   (supplemental) state law claim derives from a “common nucleus of operative fact” as the claim(s)

                                   3   over which the federal court has original jurisdiction, and (2) “such that [plaintiff] would be

                                   4   expected to try them all in one judicial proceeding.” United Mine Workers of Am. v. Gibbs, 383

                                   5   U.S. 715, 725 (1966).

                                   6          Chen points out that CAFA is the sole basis pleaded for this court’s jurisdiction and that

                                   7   the SAC does not allege any basis to exercise supplemental jurisdiction over Harvey’s non-federal

                                   8   and expanded PAGA claim. Chen Objections 6. She argues that Article III does not permit

                                   9   Harvey to bootstrap her injury into federal court for his expanded PAGA claim. Id. at 13.

                                  10            I disagree. There is supplemental jurisdiction over the PAGA claim because the class

                                  11   claims and the PAGA claims derive from a common nucleus of facts and would normally be tried

                                  12   together. That the SAC does not specifically plead supplemental jurisdiction is not fatal to the
Northern District of California
 United States District Court




                                  13   claim as long as the basis for jurisdiction is clear, which it is here. See Nationwide Mut. Ins. Co. v.

                                  14   Liberatore, 408 F.3d 1158, 1161-62 (9th Cir. 2005) (affirming district court’s decision that “the

                                  15   existence of federal question jurisdiction was readily discernable from the face of the complaint,

                                  16   and therefore amendment was not necessary to cure [plaintiff’s] technical pleading defect”).

                                  17          Harvey alleges that he and his fellow FAs were subject to the same compensation policies

                                  18   and procedures that resulted in the FAs being paid late, not receiving required wage statements,

                                  19   suffering unlawful wage deductions, and incurring business expenses without reimbursement.

                                  20   Plaintiff’s Reply to Objections by Tracy Chen, Offered in Support of Motion for Final Approval

                                  21   (“Oppo. Chen Objections”) [Dkt. No 119] 3; see SAC ¶¶ 19-21, 24-25, 41-43, 47. As a result, he

                                  22   contends that MSSB violated Labor Code sections 201-204, 204.2, 221, 223, 226, 400-410, 1174,

                                  23   and 1174.5. These are the same Labor Code violations for which Harvey seeks civil penalties

                                  24   under PAGA. SAC ¶ 50. The class and PAGA claims therefore derive from a common nucleus of

                                  25   facts, which would normally be tried together.

                                  26          Courts routinely exercise supplemental jurisdiction over PAGA claims that are based on

                                  27   the same set of facts. See, e.g., Thompson v. Target Corp., No. EDCV-16-00839-JGB (MRWx),

                                  28   2016 WL 4119937, at *12 (C.D. Cal. Aug. 2, 2016) (“Here, Plaintiff’s PAGA and class claims
                                                                                         20
                                   1   concern the same misconduct by Defendant and the PAGA claims are therefore properly within

                                   2   the Court’s supplemental jurisdiction.”); Vawter v. United Parcel Serv., Inc., No. CV 18-1318-

                                   3   RGK-E, 2018 WL 4677583, at *1 (C.D. Cal. Sept. 26, 2018) (retaining supplemental jurisdiction

                                   4   over PAGA claims related to class claims); Wellons v. PNS Stores, Inc., No. 18-CV-2913 DMS

                                   5   (WVG), 2019 WL 2099922, at *7 (S.D. Cal. May 14, 2019) (same). PAGA claims are also

                                   6   regularly tried alongside or tethered to Labor Code claims. See, e.g., Guerrero v Valentino’s Rest.

                                   7   Holdings, Inc., No. 37-2015-00030224-CU-OE-CTL, 2017 WL 8217034, at *2 (Cal. Super. Dec.

                                   8   22, 2017) (trying Labor Code claims and PAGA claims together).

                                   9          Chen has not provided any cases in which court found that a PAGA claim was not part of

                                  10   the same case or controversy as Labor Code claims pending in the same complaint. But in a

                                  11   footnote, she cites Arias v. Superior Court, 46 Cal.4th 969 (2009) to argue that the California

                                  12   Supreme Court has recognized the separate “case or controversy” nature of a PAGA representative
Northern District of California
 United States District Court




                                  13   claim as distinct from an aggrieved employee’s individual claim. Chen Objections 12 n.10. This

                                  14   became the focus of Proposed Intervenors’ supplemental jurisdiction argument at the hearing.

                                  15   Final Approval Transcript 16:11-18:23.

                                  16          Chen has misconstrued the holding in Arias. The California Supreme Court held that a

                                  17   judgment in a PAGA representative action does not preclude aggrieved employees from later

                                  18   pursuing individual wage and hour claims founded on the same Labor Code violations because an

                                  19   employee plaintiff suing under PAGA “does so as the proxy or agent of the state’s labor law

                                  20   enforcement agencies.” 46 Cal.4th at 986. That case does not address whether there is

                                  21   supplemental jurisdiction over PAGA claims in a class action lawsuit that also brings claims for

                                  22   Labor Code violations. In fact, the Ninth Circuit has affirmed decisions where district courts have

                                  23   exercised supplemental jurisdiction over PAGA claims even though the class claims were

                                  24   dismissed. See, e.g., Archila v. KFC U.S. Properties, Inc., 420 F. App’x 667, 669 (9th Cir. 2011)

                                  25   (“The dismissal of the class claims did not automatically deprive the district court of supplemental

                                  26   jurisdiction over the PAGA claims.”)

                                  27                         b.      No Reason to Decline Supplemental Jurisdiction

                                  28          Chen also argues that I should decline to exercise supplemental jurisdiction over Harvey’s
                                                                                        21
                                   1   PAGA claim. Under section 1367(c), a court may decline to exercise supplemental jurisdiction

                                   2   over a state law claim if: “(1) the claim raises a novel or complex issue of State law, (2) the claim

                                   3   substantially predominates over the claim or claims over which the district court has original

                                   4   jurisdiction, (3) the district court has dismissed all of the claims over which it has original

                                   5   jurisdiction, or (4) in exceptional circumstances, there are other compelling reasons for declining

                                   6   jurisdiction.” 28 U.S.C. § 1367(c). No ground for declining supplemental jurisdiction exists here.

                                   7                                  i.      Exercising supplemental jurisdiction over the expanded

                                   8                                          PAGA claim is not a novel and complex issue of law.

                                   9          Chen asserts that exercising jurisdiction over the expanded PAGA claim is an issue of first

                                  10   impression. Chen Objections 14. She contends that it raises unprecedented and novel or complex

                                  11   issues of state law, “including determining which of the two competing PAGA plaintiffs has

                                  12   authority to bring a PAGA claim (or bind the State and absent aggrieved employees to a release of
Northern District of California
 United States District Court




                                  13   civil penalty claims) for the time period spanning April 23, 2013 and May 9, 2017.” Id. at 15.

                                  14          As addressed below in Section I.B.2 of this Order, the standing issue is neither novel nor

                                  15   complex. Harvey has statutory standing to maintain his PAGA claim for the entire PAGA period

                                  16   in question. The two PAGA periods involved here also do not raise novel or complex issues

                                  17   because it follows the “sliding scale” approach used by Judge Chen in O’Connor v. Uber Techs.,

                                  18   Inc., 201 F. Supp. 3d 1110, 1134 (N.D. Cal. 2016). As I explained before, Tier 1 of the PAGA

                                  19   period allocates more penalties because there will be no class settlement payments for that period.

                                  20   Prelim. Approval Order 8.

                                  21                                  ii.     The PAGA claim does not substantially predominate

                                  22                                          over the other class claims.

                                  23          Chen contends that the “expanded PAGA claim . . . ‘substantially predominates’ over the

                                  24   more limited class claims under CAFA spanning a shorter time period.” Chen Objections 15. She

                                  25   does not explain her argument any further and did not raise it at oral argument.

                                  26            The expanded PAGA claim does not predominate over class claims. Although the

                                  27   expanded PAGA claim involves a slightly longer recovery period than the class claims, Chen does

                                  28   not argue that MSSB’s policies were any different during that time period. See Oppo. Chen
                                                                                          22
                                   1   Objections 4.

                                   2          Chen’s cite to Duran v. Sephora USA, Inc., No. 17-CV-01261-WHO, 2017 WL 4156168

                                   3   (N.D. Cal. Sept. 18, 2017) is also distinguishable. In Duran, there were three related class actions

                                   4   against Sephora that were coordinated in state court. Id. at *3. In an effort to stay out of the

                                   5   coordinated proceedings, Duran filed an additional FLSA claim to his five state law claims in

                                   6   order to invoke federal jurisdiction. Id. I denied supplemental jurisdiction over the state law

                                   7   claims because they predominated over the single FLSA claim. Id. In contrast, the class claims

                                   8   here predominate because they include all of the Labor Code violations that are incorporated into

                                   9   the derivative PAGA claim, plus additional violations of the Wage Order 4-2011. See SAC ¶¶ 23,

                                  10   29. Exercising supplemental jurisdiction over the PAGA claim will allow all of these related

                                  11   issues to be resolved together.

                                  12                                  iii.    The other class claims, over which there is original
Northern District of California
 United States District Court




                                  13                                          jurisdiction under CAFA, have not been dismissed.

                                  14          Exercising supplemental jurisdiction is within the court’s discretion. Courts that have

                                  15   declined to exercise supplemental jurisdiction over PAGA claims have done so because related

                                  16   class claims have been dismissed, which is not the case here. See, e.g., Echevarria v. Aerotek,

                                  17   Inc., No. 16-CV-04041-BLF, 2019 WL 2503377, at *6 (N.D. Cal. Jun. 17, 2019) (declining, under

                                  18   its discretion, to exercise supplemental jurisdiction over the PAGA claim after the class claims

                                  19   over which it had original jurisdiction had been dismissed); Archila v. KFC U.S. Properties, Inc.,

                                  20   420 F. App’x 667, 669 (9th Cir. 2011) (finding dismissal of plaintiff’s class claims did not

                                  21   automatically deprive district court of supplemental jurisdiction over plaintiff’s PAGA claim, and,

                                  22   instead, district court had discretion whether to remand PAGA claim to state court).

                                  23          Even though the class claims have not been dismissed, Chen attempts to argue that “federal

                                  24   jurisdiction is tenuous at best because [Harvey] lacks Article III standing.” Chen Objections 15.

                                  25   Specifically, she asserts that Article III standing is deficient because “(i) Harvey did not

                                  26   participate in AFG until 2017, (ii) did not receive an assignment of the State’s (or Chen’s) PAGA

                                  27   claim reaching back to April 2013, and (iii) did not exhaust administrative remedies under PAGA

                                  28   concerning many of the violations he now seeks to release.” Id. at 15-16.
                                                                                         23
                                   1           First, Harvey does not necessarily lack standing because he did not participate in AFG

                                   2   until 2017 because the SAC allegations and the settlement allocation are based on time worked at

                                   3   MSSB, not AFG participation. See Defendant MSSB’s Statement of Non-Opposition to Plaintiff’s

                                   4   Motion to Strike Objections of Tracy Chen and Request for Permission to Appear at Final

                                   5   Approval Hearing [Dkt. No. 109] 12. Harvey worked at MSSB from 2013 to 2018 and will be

                                   6   receiving payments under the Rule 23 class payment, Tier 1 PAGA payment, and Tier 2 PAGA

                                   7   payment. See Livingston Decl. ¶ 12 (stating that Harvey will be receiving $2,085.37, $20.47,

                                   8   $8.98, respectively). Chen’s temporal standing arguments have no merit. The second and third

                                   9   arguments are also meritless, as discussed below in Section I.B.2. of this opinion.

                                  10                                  iv.     No other compelling reasons exist to decline

                                  11                                          supplemental jurisdiction over the PAGA claim.

                                  12           Chen argues that there is substantial risk that Harvey’s PAGA claim is subject to future
Northern District of California
 United States District Court




                                  13   dismissal because courts are divided over whether a PAGA representative claim can survive in

                                  14   federal court absent certification under Rule 23, and the Ninth Circuit likely will resolve this split

                                  15   of authority in Canela v. Costco Wholesale Corp., Case No. 18-16592. Chen Objections 16; see

                                  16   Canela v. Costco Wholesale Corp., No. 13-CV-03598-BLF, 2018 WL 2331877, at *2 (N.D. Cal.

                                  17   May 23, 2018), certificate of appealability granted, No. 13-CV-03598-BLF, 2018 WL 3008532

                                  18   (N.D. Cal. Jun. 15, 2018). Depending on the outcome in Canela, she contends that Harvey’s

                                  19   PAGA claim may have to be dismissed or settlement approval may have to be revisited if the

                                  20   Ninth Circuit holds that PAGA actions must comply with Rule 23 in order to proceed in federal

                                  21   court. Id. at 16.

                                  22           At issue in Canela is whether a plaintiff can maintain a PAGA-only action in federal court

                                  23   without certifying the class under Rule 23. Here, however, Harvey has not brought a PAGA-only

                                  24   action; instead he has brought a Rule 23 action asserting multiple state law claims, including

                                  25   various Labor Code claims, as well as a PAGA claim. I have conditionally certified the Class here

                                  26   and use my discretion to exercise supplemental jurisdiction over the PAGA claim. There is no

                                  27   need to grapple with whether the PAGA claim satisfies Rule 23 certification requirements or if

                                  28
                                                                                         24
                                   1   there is CAFA jurisdiction over the PAGA claim.6

                                   2          Supplemental jurisdiction exists over the PAGA claim and I find no compelling reason to

                                   3   decline supplemental jurisdiction. Chen’s objection as to lack of Article III jurisdiction over the

                                   4   PAGA claim is OVERRULED.

                                   5                  2.      Harvey Has Standing Over the PAGA Claim

                                   6                          a.      Statutory Standing

                                   7          Chen argues that the PAGA release in this settlement is overbroad because it improperly

                                   8   expands the one-year limitations period to over five years. Chen Objections 17. She contends that

                                   9   Harvey lacks statutory standing to pursue or release an expanded PAGA representative claim pre-

                                  10   dating May 9, 2017, specifically from April 23, 2013 to May 9, 2017, because he cannot adopt

                                  11   Chen’s PAGA notice to substitute for his own failure to timely exhaust administrative remedies.

                                  12   Id. However, the cases she cites to for this proposition discuss a different issue. Id. at 17 n. 14.
Northern District of California
 United States District Court




                                  13   Those cases are about PAGA claims that are time-barred because the underlying Labor Code

                                  14   violations contain a provision that requires plaintiffs to start administrative proceedings with the

                                  15   LWDA within one year of the alleged violation; they do not address whether a PAGA

                                  16   representative plaintiff can pursue claims before the one-year limitations period calculated based

                                  17   on the date the PAGA notice is sent to the LWDA.

                                  18          Parties are allowed to settle PAGA claims even if plaintiffs never exhaust administrative

                                  19   remedies or allege it in their complaints.7 If parties can release PAGA claims without having

                                  20
                                       6
                                  21    Canela was argued on January 6, 2020, and on January 9, 2020, the Ninth Circuit ordered the
                                       parties to brief whether the PAGA-only case was properly removed under CAFA in the first place.
                                  22   See Declaration of James F. Clapp in Support of Plaintiffs’ Reply to Objections by Tracy Chen
                                       [Dkt. No. 119-1] ¶ 3 & Ex. 2.
                                  23   7
                                         See Waisbein v. UBS Fin. Servs. Inc., No. C-07-2328 MMC, 2007 WL 4287334, at *3 (N.D. Cal.
                                  24   Dec. 5, 2007) (release of Labor Code and PAGA claims in earlier settlement agreement barred
                                       later PAGA action even though original plaintiffs never exhausted administrative remedies);
                                  25   Villacres v. ABM Indus. Inc., 189 Cal. App. 4th 562, 587 (2010) (release of “all claims” included
                                       PAGA claims even though plaintiffs did not exhaust administrative remedies or allege PAGA in
                                  26   their complaint); Moody v. Charming Shoppes of Del., Inc., No. C 07-6073 MHP (JL), 2009 WL
                                       10699672, at *15 (N.D. Cal. Dec. 18, 2009) (“[A]lthough PAGA was not [pleaded] in the
                                  27   operative complaint, nor were the administrative remedies exhausted, PAGA penalties can still be
                                       properly and validly included in the release.”); see also Smith v. CRST Van Expedited, Inc., No.
                                  28   10-CV-1116-IEG (WMC), 2012 WL 5873701, at *3 (S.D. Cal. Nov. 20, 2012) (finding it is “well
                                       within this court’s authority to release derivative claims, even if they are not expressly asserted in
                                                                                          25
                                   1   asserted them in the underlying lawsuit or otherwise exhausting PAGA’s administrative remedies,

                                   2   then it follows that Harvey and MSSB may agree to extend an already valid PAGA release time

                                   3   period.

                                   4             Of all the cases that Harvey and MSSB point to, Brooks v. Life Care Ctrs. of Am. is most

                                   5   similar to the situation here. No. SACV 12-00659-CJC(RNBx), 2015 WL 13298569, at *7 (C.D.

                                   6   Cal. Oct. 19, 2015). In that case, the court granted final approval of a settlement and overruled the

                                   7   objections of two people who were plaintiffs in a separate action brought against the same

                                   8   defendant for Labor Code violations. Objectors argued that the settlement was unfair because of

                                   9   procedural and substantive deficiencies with the PAGA claims; specifically, they argued that the

                                  10   PAGA notices that the plaintiffs submitted to the LWDA contained “insufficient legal and factual

                                  11   background or that their notices . . . were in some respect untimely.” Id. But the court found that

                                  12   these technical deficiencies did not prevent final approval of the settlement because “it is settled in
Northern District of California
 United States District Court




                                  13   California that parties can settle PAGA claims even when those claims were not asserted at all.”

                                  14   Id. Therefore, “[i]f parties can release PAGA claims without asserting them at all, it is indeed

                                  15   difficult to see how this settlement is unfair because of the alleged technical deficiencies with the

                                  16   PAGA claims at issue.” Id.8

                                  17             Contrary to Chen’s contention, PAGA’s administrative exhaustion requirement is designed

                                  18   to protect the interests of the LWDA and defendants, not PAGA plaintiffs. Labor Code section

                                  19   2699.3 requires a PAGA plaintiff to serve a pre-litigation notice “to give [LWDA] a timely

                                  20

                                  21   the complaint”); Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1287 (9th Cir. 1992) (“[A]
                                       federal court may release not only those claims alleged in the complaint, but also a claim based on
                                  22   the identical factual predicate as that underlying the claims in the settled class action even though
                                       the claim was not presented and might not have been presentable in the class action.”).
                                  23   8
                                         MSSB points out that Chen counsel themselves have settled cases that release claims predating
                                  24   their one-year PAGA limitation period. Defendant MSSB’s Statement of Non-Opposition to
                                       Plaintiff’s Motion to Strike Objections of Tracy Chen and Request for Permission to Appear at
                                  25   Final Approval Hearing [Dkt. No. 109] 10 n.12; see Request for Judicial Notice [Dkt. No. 60-60],
                                       Ex. 34 (copy of joint motion for preliminary approval of class action settlement in Wolf v. The
                                  26   Permanente Medical Group, No. 3:17-cv-05345 (N.D. Cal. Mar. 29, 2018) where settlement
                                       purports to release all Labor Code claims, including PAGA for class period beginning on
                                  27   September 14, 2013, but PAGA limitations period only reached back to July 21, 2016, one year
                                       prior to the LWDA letter); see Declaration of Andrew Livingston in Support of MSSB’s Reply in
                                  28   Support of Harvey’s Motion for Preliminary Approval of Class Action Settlement [Dkt. No. 59-1]
                                       ¶ 65.
                                                                                        26
                                   1   opportunity to investigate the alleged violation.” Garnett v. ADT, LLC, 139 F. Supp. 3d 1121,

                                   2   1127 (E.D. Cal. 2015). Chen’s pre-litigation notice gave the LWDA the opportunity to investigate

                                   3   violations since April 23, 2013, but the LWDA declined to do so. The LWDA would not be

                                   4   prejudiced if Harvey is allowed to maintain a PAGA claim spanning the entire period. In fact,

                                   5   pursuant to Labor Code section 2699(l)(2), Harvey class counsel has provided the LWDA with a

                                   6   copy of the settlement and the LWDA has not objected. Livingston Decl. ¶ 11; see also Wynne

                                   7   Decl. ¶ 34.

                                   8          Likewise, the ordinary temporal scope of a PAGA claim is defined by the one-year

                                   9   limitations period but defendants may waive this statute of limitations affirmative defense. See

                                  10   Cal. Code Civ. Proc. § 340(a); John R. Sand & Gravel Co. v. United States, 552 U.S. 130, 133

                                  11   (2008). By entering into an agreement that provides recovery for a period starting on April 23,

                                  12   2013, MSSB has, for purposes of settlement, waived the statute of limitations defense. Release of
Northern District of California
 United States District Court




                                  13   the expanded PAGA period was also done for consideration because MSSB agreed to provide an

                                  14   additional $500,000 to release PAGA claims in the Tier 1 period between April 23, 2013 and May

                                  15   9, 2014. Declaration of Edward J. Wynne in Support of Motion for Preliminary Approval of Class

                                  16   Action Settlement [Dkt. No. 48-2] ¶¶ 25, 29.9

                                  17                          b.     Article III Standing

                                  18          Harvey also has Article III standing concerning the PAGA claim. “PAGA actions are

                                  19   basically qui tam suits, where plaintiffs are ‘deputized’ by the government to pursue civil penalties

                                  20   when employers have violated California labor laws. Thus, based on an assignment theory,

                                  21   plaintiffs bringing claims under PAGA in a representative capacity have Article III standing.”

                                  22   Varsam v. Lab. Corp. of Am., 120 F. Supp. 3d 1173, 1182 (S.D. Cal. 2015); see also Sakkab, 806

                                  23   F.3d at 435.

                                  24

                                  25   9
                                        Chen’s cites to Mendoza v. Nordstrom, Inc., 865 F.3d 1261, 1265 (9th Cir. 2017) and Estate of
                                  26   Harrington v. Marten Transp., No. 15 Civ. 1419, 2017 WL 5513635, at *5-7 (C.D. Cal. Nov. 6,
                                       2017) are inapposite because those cases are about attempts to substitute PAGA plaintiffs. Chen
                                  27   Objections 19. In both cases, courts denied substitution because the plaintiff either never
                                       exhausted administrative remedies as to any time period or because claims were time-barred as the
                                  28   notices were sent more than a year after employment termination.

                                                                                        27
                                   1          Chen argues that Harvey is only “deputized” to pursue claims from May 9, 2017 onward,

                                   2   whereas she is “deputized” to pursue claims from April 23, 2013 onward. Chen Objections 8.10

                                   3   Again, courts allow class settlements over PAGA claims even when plaintiffs have not met the

                                   4   administrative exhaustion requirement, and thus have not formally “deputized” themselves at all.

                                   5   If plaintiffs can settle PAGA claims for which they have not been “deputized”, it follows that

                                   6   Harvey can settle PAGA claims that extends beyond the period for which he deputized himself.

                                   7          Chen is not the only one with authority to bring a PAGA claim for the period between

                                   8   April 23, 2013 and May 9, 2017. PAGA does not have any limits on how many parallel PAGA

                                   9   actions may proceed simultaneously and there is no first-filed rule. See Tan v. GrubHub, Inc., 171

                                  10   F. Supp. 3d 998, 1012 (N.D. Cal. 2016) (finding PAGA action was not barred by first-to-file

                                  11   doctrine where another private plaintiff had already brought suit against the same employer in a

                                  12   representative capacity).
Northern District of California
 United States District Court




                                  13          Harvey has both statutory and Article III standing over the PAGA claim. Chen’s objection

                                  14   regarding Harvey’s standing over the PAGA claim is OVERRULED.

                                  15                  3.      The PAGA Settlement Amount is Reasonable

                                  16          Chen’s complaints regarding the PAGA-portion of the settlement amount are largely

                                  17   repetitive of what she argued and I addressed at the preliminary approval stage. First, her estimate

                                  18   assumes that Harvey would have prevailed on every alleged Labor Code violation and received the

                                  19   full statutory penalty for each violation. Similar to Lucadano’s objections regarding the class

                                  20   settlement amount, she argues that Harvey undervalues the PAGA claim because his calculation is

                                  21   based on just one of the Labor Code violations at issue. Chen Objections 21, 23. As explained

                                  22   above in Section I.A.2, “[i]f the unconsidered claims are not particularly strong or valuable, such

                                  23   that they’re not likely to have materially influenced the overall settlement, counsel’s failure to

                                  24   consider the claims would not be a basis for rejecting the agreement.” Cotter, 193 F. Supp. 3d at

                                  25

                                  26
                                       10
                                         Chen also argues that Harvey lacks Article III standing because he did not suffer an “injury-in-
                                       fact” that can be redressed by an award of civil penalties reaching back to April 23, 2013. Chen
                                  27   Objections 8. As discussed in Section B.1.b.iii. of this opinion, Harvey has Article III standing to
                                       pursue these claims because he worked at MSSB from 2013 to 2018 and will be receiving
                                  28   payments under the Rule 23 class payment, Tier 1 PAGA payment, and Tier 2 PAGA payment.
                                       See Livingston Decl. ¶ 12.
                                                                                         28
                                   1   1038.

                                   2           Second, she claims that Harvey erroneously calculates MSSB’s PAGA liability for

                                   3   inaccurate wage statements under Labor Code section 226. Chen Objections 22. She argues that

                                   4   even if MSSB’s wage statement violations are considered derivative of its section 2802 claims,

                                   5   MSSB’s liability for those wage statement violations trigger a $250 per pay period penalty and not

                                   6   the $100 default that Harvey applied in his calculation. Id.

                                   7           Civil penalties for violations of section 226(a) are available under section 226(e)(1),

                                   8   calculated at the default $100 per pay period penalty, or under section 226.3, calculated at the

                                   9   heightened $250 per pay period penalty. Cal. Labor Code § 226(e)(1); Cal. Labor Code § 226.3.

                                  10   The heightened penalty under section 226.3 is triggered only where the employer failed to provide

                                  11   any wage statements or to keep records at all, rather than fail to provide a compliant wage

                                  12   statement. See, e.g., Finder v. Leprino Foods Co., No. 1:13-CV-2059 AWI-BAM, 2015 WL
Northern District of California
 United States District Court




                                  13   1137151, at *6 (E.D. Cal. Mar. 12, 2015) (finding requirements of section 226.3 are different than

                                  14   that of section 226(a)); York v. Starbucks Corp., No. CV 08-07919 GAF (PJWx), 2012 WL

                                  15   10890355, at *9 (C.D. Cal. Nov. 1, 2012) (“Plaintiff alleges only that relevant information was

                                  16   missing from her wage statements, not that Defendant failed entirely to furnish wage

                                  17   statements.”). Harvey’s SAC alleges that MSSB “willfully, intentionally and knowingly did not

                                  18   provide Plaintiff and other Financial Advisors with accurate itemized statements”; it does not

                                  19   allege that MSSB did not provide wage statements at all. SAC ¶ 20. Therefore, using the default

                                  20   amount of $100 per pay period is reasonable in this settlement context.

                                  21           As I explained before, the “PAGA payment of $600,000 is also consistent with (or indeed

                                  22   higher than) the amounts awarded by other courts.” Prelim. Approval Order 7. The two-tiered

                                  23   PAGA settlement is calculated using a “sliding scale” approach to PAGA penalties because this is

                                  24   a hybrid settlement that includes a Rule 23 claims and a PAGA claim. Id. $500,000 is allocated

                                  25   to the Tier 1 PAGA period between April 23, 2013 and May 9, 2014, representing a recovery of

                                  26   $18.02 per pay monthly pay period and roughly $228 per employee during that time. Id. at 8.

                                  27   $100,000 is allocated to the Tier 2 PAGA period that spans from May 9, 2014 to September 5,

                                  28   2019. Id. The recovery under Tier 2 is lower because aggrieved employees in this tier also fall
                                                                                         29
                                   1   within the class period and would recover from the larger cash payment amount in the settlement.

                                   2   Id.

                                   3          Chen’s cite to the higher PAGA settlement amount in Magadia v. Wal-Mart Assocs., Inc.,

                                   4   384 F. Supp. 3d 1058, 1072-73, 1109 (N.D. Cal. 2019) is also distinguishable “because of its

                                   5   procedural posture (an award after a bench trial) and the number of employees involved (between

                                   6   51,824 and 75,791 aggrieved employees, depending on the violation).” Prelim. Approval Order 7.

                                   7   I OVERRULE Chen’s objection as to the PAGA settlement amount.

                                   8          Having reviewed each and every objection made by only two objectors to this settlement,

                                   9   Lucadano’s and Chen’s objections are OVERRULED. I apply the heightened scrutiny standard

                                  10   and find that the terms of this settlement are fair, reasonable and adequate to the Class and to each

                                  11   Class Member and Aggrieved Employee. Final approval of the settlement is GRANTED.

                                  12   II.    HARVEY’S AND PROPOSED INTERVENORS’ MOTIONS FOR ATTORNEYS’
Northern District of California
 United States District Court




                                  13          FEES, COSTS AND SERVICE PAYMENTS

                                  14          A.      Entitlement to Fees

                                  15          Proposed Intervenors argue that they are entitled to fees under state law principles

                                  16   governing fee and cost awards to prevailing parties or alternatively under the federal common

                                  17   law’s “common fund doctrine”. See Tracy Chen and Matthew Lucadano Motion for Award of

                                  18   Attorneys’ Fees, Costs, and Service Awards (“Proposed Intervenors’ Fees Mot.”) [Dkt. No. 86] 6-

                                  19   7. Specifically, they contend that they are entitled to fees under various Labor Code sections, the

                                  20   PAGA’s attorneys’ fees provision in Labor Code § 2699(g)(1), and California Code of Civil

                                  21   Procedure section 1021.5. Harvey and MSSB disagree under both state and federal law.

                                  22          Normally, “a federal court sitting in diversity applies the law of the forum state regarding

                                  23   an award of attorneys’ fees.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 883 (9th Cir.

                                  24   2000). Neither party squarely addresses whether state or federal law applies here, but I find

                                  25   Proposed Intervenors are entitled to a portion of the fees under either standard.

                                  26                  1.      Entitlement Under California Rules

                                  27                          a.     California Civil Code Section 1021.5
                                  28          California’s private attorney general fees provision, California Code of Civil Procedure
                                                                                        30
                                   1   section 1021.5, permits an attorneys’ fee award “to a successful party against one or more

                                   2   opposing parties in any action which has resulted in the enforcement of an important right

                                   3   affecting the public interest.” Cal. Civ. Proc. Code § 1021.5; see Laffitte v. Robert Half Int’l Inc.,

                                   4   376 P.3d 672, 682 (Cal. 2016) (describing section 1021.5 as “codifying the private attorney

                                   5   general doctrine”). Section 1021.5 provides that “[u]pon motion, a court may award attorneys’

                                   6   fees to a successful party against one or more opposing parties in any action which has resulted in

                                   7   the enforcement of an important right affecting the public interest if: (a) a significant benefit,

                                   8   whether pecuniary or nonpecuniary, has been conferred on the general public or a large class of

                                   9   persons, (b) the necessity and financial burden of private enforcement . . . and (c) such fees should

                                  10   not in the interest of justice be paid out of the recovery, if any.” Cal. Civ. Proc. Code § 1021.5.

                                  11          As a threshold issue, Harvey argues that only parties can seek fees and unnamed class

                                  12   members, like Lucadano, who object to a settlement cannot be considered a party for purposes of
Northern District of California
 United States District Court




                                  13   section 1021.5. Plaintiff Brandon Harvey’s Opposition to Motion for Award of Attorneys’ Fees,

                                  14   Costs and Service Awards (“Oppo. Proposed Intervenors’ Fees Mot.”) [Dkt. No. 99] 16-17. But

                                  15   “[i]n order to effectuate the policy of Code of Civil Procedure section 1021.5, courts take ‘a broad,

                                  16   pragmatic view of what constitutes a ‘successful party.’” People v. Investco Mgmt. & Dev. LLC,

                                  17   22 Cal. App. 5th 443, 458 (2018) (quoting Graham v. DaimlerChrysler Corp., 34 Cal.4th 553, 565

                                  18   (2004)); see Sharif v. Mehusa, Inc., 241 Cal. App. 4th 185, 192 (2015) (“In the absence of

                                  19   legislative direction in the attorney fees statute, the courts have concluded that a rigid definition of

                                  20   prevailing party should not be used.”). Proposed Intervenors need not be “parties” in the strict

                                  21   sense in order to obtain fees under section 1021.5. See Investco, 22 Cal. App. 5th at 458-59

                                  22   (finding formal intervention unnecessary for objectors to seek fees and concluding that trial court

                                  23   did not abuse its discretion in finding that objectors satisfied section 1021.5). See infra Section

                                  24   III.

                                  25          Proposed Intervenors meet all three elements under section 1021.5 to obtain fees. First,

                                  26   they have provided a significant benefit to the general public or a large class of persons. Over four

                                  27   years of litigation plowed the ground for this settlement between Harvey and MSSB. Chen

                                  28   counsel amassed substantial evidence of Labor Code violations and exerted litigation pressure on
                                                                                          31
                                   1   MSSB by successfully defeating summary adjudication and overcoming various other hurdles to

                                   2   get to the brink of trial.

                                   3           Second, the LWDA did not pursue the case and Chen counsel undertook a significant

                                   4   financial burden to litigate these claims on a contingency basis over many years. See

                                   5   Conservatorship of Whitley v. Maldonado, 50 Cal. 4th 1206, 1211 (2010) (“[T]he purpose of

                                   6   section 1021.5 is . . . to compensate with attorney fees . . . all litigants and attorneys who step

                                   7   forward to engage in public interest litigation when there are insufficient financial incentives to

                                   8   justify the litigation in economic terms.”).

                                   9           Third, Proposed Intervenors will not be taking away from the fund because, as described

                                  10   below, the total fees that I allocate in this case do not exceed the amount noticed to the class.

                                  11   Accordingly, Proposed Intervenors are entitled to a portion of the fee award under section 1021.5.

                                  12           That said, Harvey deserves the greater portion of the fees. While Proposed Intervenors
Northern District of California
 United States District Court




                                  13   invested many hours and years of their lives to pursue this litigation, the Chen trial, which was set

                                  14   to begin on January 14, 2019, was only for phase 1 of a two-phase trial. Prelim. Approval Order

                                  15   8. Phase 1 would determine whether the Chen plaintiffs were aggrieved under PAGA; assuming

                                  16   that phase 1 appeals were exhausted in their favor, then phase 2 would commence as a

                                  17   representative action and, if successful, might also lead to two rounds of appeals. Id. at 9.

                                  18   Moreover, while I cannot evaluate the confidential settlement positions taken by the parties in

                                  19   Chen, I do know that mediation was not successful in Chen, that the Chen plaintiffs took an

                                  20   aggressive posture concerning their damages in litigation, and that the two phase trial with the

                                  21   potential of an appeal in between and at the end stood in the way of a recovery to class members

                                  22   here. On the other hand, Harvey negotiated a fair, reasonable and adequate settlement for the class

                                  23   after arms-length litigation and mediation. The Proposed Intervenors were several years away

                                  24   from benefiting the class through litigation when Harvey reached an agreement.

                                  25                            b.    California Labor Code Provisions
                                  26           Proposed Intervenors also argue that they are entitled to fees under certain sections of the

                                  27   Labor Code. Proposed Intervenors’ Fees Mot. 11. Specifically, they contend that they are entitled

                                  28   to fees under California Labor Code sections 218.5(a), 226(e)(1) and 2802(c)), as well as under
                                                                                          32
                                   1   PAGA’s attorneys’ fees provision in Labor Code section 2699(g)(1). Id. When considering

                                   2   prevailing party status under any of the above Labor Code provisions, “a rigid definition of

                                   3   prevailing party should not be used.” Donner Mgmt. Co. v. Schaffer, 142 Cal. App. 4th 1296,

                                   4   1310 (2006). Instead, a court should examine the question based on a pragmatic assessment of

                                   5   which party succeeded “on a practical level.” Olive v. Gen. Nutrition Ctrs., Inc., 30 Cal. App. 5th

                                   6   804, 824 (2018). This evaluation requires consideration “of the extent to which each party has

                                   7   realized its litigation objectives, whether by judgment, settlement, or otherwise.” Santisas v.

                                   8   Goodin, 17 Cal. 4th 599, 622 (1998).

                                   9          Proposed Intervenors and Harvey agree that the “prevailing party” element in these Labor

                                  10   Code provisions is the same as the “successful party” element in California Civil Code section

                                  11   1021.5. Proposed Intervenors’ Fees. Mot. 13; Oppo. Proposed Intervenors’ Fees Mot. 19.

                                  12   Proposed Intervenors are prevailing parties and are entitled to fees under the Labor Code sections
Northern District of California
 United States District Court




                                  13   referenced above.

                                  14                  2.      Entitlement to Fees Under the Common Fund Doctrine

                                  15          If there is no contractual or statutory basis to award attorneys’ fees in a class action case, a

                                  16   court may rely on the “common fund doctrine,” a traditional equitable doctrine “rooted in concepts

                                  17   of quasi-contract and restitution.” Rodriguez v. Disner, 688 F.3d 645, 653 (9th Cir. 2012).

                                  18   Although there is a line between incidentally benefitting the class and substantially benefitting it,

                                  19   Proposed Intervenors have crossed that line.

                                  20          Harvey argues that Proposed Intervenors misstate the test for entitlement for fees under the

                                  21   common fund theory because the test is not just who confers a benefit to the class, but “whether

                                  22   attorneys’ specific services benefits the fund – whether they tended to create, increase, protect or

                                  23   preserve the fund.” Class Plaintiffs v. Jaffe & Schlesinger, P.A., 19 F.3d 1306, 1308 (9th Cir.

                                  24   1994) (citation omitted) (emphasis added). Harvey contends that Proposed Intervenors do not

                                  25   meet this standard because they have been attacking this settlement since the start. Oppo.

                                  26   Proposed Intervenors’ Fee Mot. 11.

                                  27          The standard is not as narrow as Harvey suggests. The Ninth Circuit in Rodriguez v.

                                  28   Disner made clear that the standard is either increase the fund or otherwise substantially benefit it.
                                                                                         33
                                   1   688 F.3d 645, 652 (9th Cir. 2012). It recognized that “[u]nder certain circumstances, attorneys for

                                   2   objectors may be entitled to attorneys’ fees from the fund created by the class action litigation.”

                                   3   Id. at 658. It remanded to the district court “to reconsider the extent to which Objectors added

                                   4   value that increased the fund or substantially benefitted the class members, and to award

                                   5   attorney’s fees accordingly.” Id. at 652 (emphasis added). Even though Proposed Intervenors are

                                   6   objectors, I find they are entitled to a portion of the fees for the benefits they have provided to the

                                   7   settlement.

                                   8           Whether under section 1025.1, the Labor Code provisions or the common fund doctrine, I

                                   9   find that Proposed Intervenors are entitled to a portion of the attorneys’ fees, costs and service

                                  10   awards.

                                  11           B.      Calculated Attorneys’ Fees and Costs

                                  12           The class was notified that 25% of the settlement amount was preliminarily approved for
Northern District of California
 United States District Court




                                  13   fees, with an additional $35,000 in costs, for a total of $2,593,750 to allocate for fees and costs.

                                  14   From that total, I approve Harvey’s counsel costs of $24,506.37 and Chen’s counsel costs of

                                  15   $186,603.25, leaving $2,382,640.38 to be allocated for fees. For the reasons I have described,

                                  16   Harvey’s counsel deserves a greater portion of the fees than Chen’s counsel given that they were

                                  17   able to achieve this settlement with MSSB, so of the settlement amount Harvey’s counsel is

                                  18   awarded 13% and Chen’s is awarded 12%. That results in $1,238,973 for Harvey’s counsel, a

                                  19   1.78x multiplier from their lodestar. Chen’s counsel receives $1,143,667.38, a 0.22x multiplier

                                  20   from their lodestar. In light of the circumstances in this matter, I find that this is the fairest

                                  21   allocation of fees from the perspective of the class.

                                  22           C.      Calculated Service Payments

                                  23           Harvey requests $10,000 service award, and the Chen plaintiffs, Chen and Lucadano, seek

                                  24   a portion of that award too. I grant the service awards of $3,333.34, $3,333.33, and $3,333.33 to

                                  25   Chen, Lucadano, and Harvey, respectively, for a total of $10,000 in aggregate.

                                  26   III.    PROPOSED INTERVENORS’ MOTION TO INTERVENE

                                  27           I find that Proposed Intervenors are entitled to a certain portion of the attorneys’ fees, costs

                                  28   and service awards, but it is unclear whether they need to formally intervene in order to seek fees.
                                                                                           34
                                   1   Proposed Intervenors explain that they moved to intervene for the limited purposes of receiving

                                   2   fees “out of an abundance of caution, although arguably intervention is not required.” Proposed

                                   3   Intervenors’ Fee Mot. 16, n.9; see Proposed Intervenors’ Notice of Motion and Motion to

                                   4   Intervene [Dkt. No. 85].

                                   5             People v. Investco Mgmt. & Dev. LLC supports the contention that “clearly interested

                                   6   parties” are not required to formally move to intervene to obtain attorneys’ fees under section

                                   7   1021.5 where the attorneys’ “successes [are] related to the objective of” the action.” 22 Cal. App.

                                   8   5th 443, 458-59 (Ct. App. 2018). In Investo, defrauded investors specially appeared in an already-

                                   9   settled securities fraud action to challenge the settlement structure. Id. at 448. They sought

                                  10   attorneys’ fees under section 1021.5 after achieving substantive changes to the judgment and

                                  11   order. Id. at 459. The court found that the failure of investors to formally intervene in the

                                  12   underlying securities fraud action did not preclude a fee award. Id. Formal intervention was not
Northern District of California
 United States District Court




                                  13   required because “respondents were successful in causing substantive changes to be made to the

                                  14   settlement,” and “[t]hese successes were related to the objective of the [underlying] action

                                  15   because, in the court’s reasonable view, they provided better protections to the victims of the

                                  16   securities fraud.” Id.

                                  17             As discussed above, I find that Proposed Intervenors are entitled to a portion of fees

                                  18   because they did play a role in driving MSSB to the table with Harvey, which ultimately provided

                                  19   a better and faster protection for the class. It is unclear whether intervention is required, but if it

                                  20   is, I GRANT Proposed Intervenor’s motion to intervene for the limited purpose of receiving

                                  21   fees.11

                                  22

                                  23

                                  24
                                       11
                                          Harvey argues that I do not have jurisdiction to hear Proposed Intervenors’ second motion to
                                       intervene because Proposed Intervenors filed a notice of appeal to my order denying their first
                                  25   motion to intervene, which is currently pending before the Ninth Circuit, Case No. 19-16955. See
                                       Opposition to Motion to Intervene [Dkt. No. 100] 4; Notice of Appeal [Dkt. No. 78]. MSSB
                                  26   argues that the Proposed Intervenors’ motion is an improper motion for reconsideration. See
                                       MSSB’s Opposition to Chen Motion to Intervene and Motion for Award of Attorneys’ Fees,
                                  27   Costs, and Service Awards [Dkt. No. 103] 7. But Proposed Intervenors’ two motions to intervene
                                       do not overlap. Their first motion was limited to challenging the substance of the settlement, and
                                  28   their second motion is limited to seeking attorneys’ fees, costs and service awards. I have
                                       jurisdiction over this second motion to intervene, which is not a motion for reconsideration.
                                                                                         35
                                   1   IV.    PROPOSED INTERVENORS’ MOTIONS TO SEAL

                                   2          The Proposed Intervenors seek to file the following under seal: (i) portions of the

                                   3   Objections of Matthew Lucadano to Class Action Settlement; (ii) portions of the Objections of

                                   4   Tracy Chen, in Her Representative Proxy Capacity on Behalf of the State of California, to PAGA

                                   5   Settlement and Request for Permission to Appear at Final Hearing; (iii) portions of the Declaration

                                   6   of Mark Humenik in Support of Objections by Class Member Matthew Lucadano and LWDA

                                   7   Proxy Tracy Chen in Opposition to Final Approval of Settlement; (iv) Exhibits 14, 15, and 16 to

                                   8   the Declaration of Mark Humenik in Support of Objections by Class Member Matthew Lucadano

                                   9   and LWDA Proxy Tracy Chen in Opposition to Final Approval of Settlement; and (v) Exhibits 1,

                                  10   2, and 3 to the Declaration of Jahan C. Sagafi in Support of Motion to Intervene and Motion for

                                  11   Award of Attorneys’ Fees, Costs, and Service Awards Reply Briefs. See Objectors’

                                  12   Administrative Motion for Leave to File Under Seal Materials Related to Objections of Tracy
Northern District of California
 United States District Court




                                  13   Chen and Matthew Lucadano [Dkt. No. 91]; Proposed Intervenors’ Administrative Motion for

                                  14   Leave to File Under Seal Materials Related to Motion to Intervene and Motion for Award of

                                  15   Attorneys’ Fees, Costs, and Service Awards Reply Briefs [ Dkt. No. 111]. They state that portions

                                  16   of these documents and exhibits contain information designated as confidential by MSSB pursuant

                                  17   to the stipulated protective order in Chen.

                                  18          Where information is submitted in connection with a pleading that “is more than

                                  19   tangentially related to the merits,” the compelling justifications standard must be met to seal that

                                  20   information. Ctr. for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1103 (9th Cir. 2016).

                                  21   The information at issue here – information submitted in support of the Proposed Intervenors’

                                  22   objections to the motion for final approval as well as their motion for fees and motion to intervene

                                  23   – is on its face related to the merits of the matter and dispositive issues before the Court; whether

                                  24   to award fees to the Proposed Intervenors and approve the settlement. See also Kamakana v. City

                                  25   & Cnty. of Honolulu, 447 F.3d 1172, 1179-80 (9th Cir. 2006) (drawing distinctions between

                                  26   materials submitted in support of non-dispositive motion and materials submitted in support of

                                  27   dispositive motions).

                                  28          MSSB filed a declaration in support of the motion to seal. Declaration of Katherine Burns
                                                                                         36
                                   1   in Support of Motion to Seal (“Burns Decl.”) [Dkt. No. 95]; Declaration of Katherine Burns in

                                   2   Support of Motion to Seal [Dkt. No. 115]. It represents that the information at issue was

                                   3   designated confidential in Chen and should remain under seal because it is confidential and

                                   4   proprietary information regarding its compensation structures and commission policies, release of

                                   5   which could be prejudicial to MSSB’s business or operations or would violate the privacy interests

                                   6   of third-parties. Burns Decl. ¶¶ 4-5. The detailed declaration in support provides adequate

                                   7   justification to meet the compelling justification standard for purposes of sealing information

                                   8   submitted in conjunction with the Proposed Intervenors’ objections to the final approval motion

                                   9   and their motion for attorneys’ fees, costs and service awards. The administrative motions to seal

                                  10   are GRANTED.

                                  11                                            CONCLUSION

                                  12          For the reasons stated above, I OVERRULE Lucadano’s objections to the class settlement,
Northern District of California
 United States District Court




                                  13   except for his objection that a heightened scrutiny standard applies here (which I have applied).

                                  14   Assuming that I can address Chen’s objections as a PAGA aggrieved employee, I DENY Harvey’s

                                  15   motion to strike her objections and I OVERRULE Chen’s objections. I GRANT Harvey’s motion

                                  16   for final approval of the settlement and GRANT in part both motions for attorneys’ fees, costs,

                                  17   and service awards to be divided among the Harvey counsel and parties and Chen counsel and

                                  18   parties. Assuming intervention is necessary for Proposed Intervenors to seek fees, I GRANT their

                                  19   motion to intervene.

                                  20          IT IS SO ORDERED.

                                  21   Dated: March 3, 2020

                                  22

                                  23
                                                                                                    William H. Orrick
                                  24                                                                United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                        37
